Citation Nr: 0123254	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  96-29 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected right knee anterior cruciate ligament 
repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel

INTRODUCTION

The veteran had active service from January 1988 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the original rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO) dated in February 1996 which established 
service connection for right knee anterior cruciate ligament 
repair and assigned a zero percent rating, effective June 30, 
1995.  The veteran timely appealed the RO's assignment of a 
noncompensable evaluation for the right knee anterior 
cruciate ligament repair to the Board.

In a rating decision dated in November 1996, the RO increased 
the evaluation for the veteran's right knee anterior cruciate 
ligament repair from zero percent disabling to 20 percent 
disabling, effective June 30, 1995.  Although such increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that a "decision awarding a higher rating, but less than 
the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
In any case, the veteran specifically notified the RO of his 
continued disagreement with the assigned 20 percent rating.  
He has not withdrawn his appeal and thus the Board continues 
to address the issue herein.

In connection with his appeal, the veteran testified at 
Travel Board hearing in July 2001, a transcript of which is 
associated with the claims file.  During the hearing, the 
veteran requested that his claim for service connection for 
left side kidney condition be withdrawn.  Therefore, the sole 
issue before the Board is entitlement to an increased 
evaluation for right knee anterior cruciate ligament repair.



FINDING OF FACT

The veteran's right knee anterior cruciate ligament repair is 
manifested by no more than slight impairment due to 
subluxation or instability and by residual pain and 
intermittent swelling of the right knee resulting in 
additional functional impairment equivalent to slight loss of 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for right 
knee anterior cruciate ligament repair have not been met.  38 
U.S.C.A. §§  1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-
5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the RO's most recent 
consideration of the issue on appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act 
and the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Id. at 392-94.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations to the veteran 
under the new law, to include as delineated under the newly 
promulgated implementing regulations.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing entitlement to an increased evaluation, 
to include specific to his right knee anterior cruciate 
ligament repair.  Also, by information letters, rating 
actions, the statement of the case and supplemental 
statements of the case, the veteran has been advised of the 
evidence considered in connection with his appeal, and the 
evidence potentially probative of the claim throughout the 
procedural course of the claims process.  The RO has 
attempted to associate records identified by the veteran with 
the claims file and the claims file reflects receipt of VA 
evaluation records.  Finally, the veteran has offered 
argument as to the merits of his claim, and has been 
specifically advised as to the substance of the VCAA.  He has 
identified no further evidence pertinent to the appeal.

For the reasons set out above, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim anew in light of the newly published regulations found 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), 
or without first affording the veteran opportunity to respond 
specifically to the new regulatory language.  A remand for 
adjudication by the RO would thus serve only to further delay 
resolution of the veteran's claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Factual Background

The veteran's service medical records show that in November 
1991, the veteran injured his right knee while wrestling.  An 
arthroscopic examination revealed a torn anterior cruciate 
ligament of the right knee.  He underwent arthroscopic 
anterior cruciate ligament reconstruction of his right knee. 

In June 1995, the veteran filed an original claim for service 
connection for the injury to his right knee.  The veteran 
reported for a VA examination in August 1995.  The veteran 
complained that his right knee would pop with certain 
positions, hurt with changes in weather, and become stiff 
occasionally.  The examiner noted deformity and atrophy of 
the calf muscles of the right leg.  Mild, non-pitting edema 
was noted about the patella, lateral and anterior knee joint, 
on the right.  The veteran walked without a limp.  There was 
no evidence of subluxation or lateral instability, nonunion 
or loose motion or malunion, nor was there a fracture.  
Flexion and extension of the knee joint was to 140 degrees.  
The examiner found that the veteran had a normal range of 
motion of the bilateral knee, ankle, and hip joint.  The 
diagnoses were status post right knee anterior cruciate 
ligament tear repair, healed (with mild edema about the knee 
and mild atrophy of the right leg calf muscles).

X-ray studies associated with the August 1995 examination 
reflected deformity of the distal femur and proximal tibia 
from a previous fracture.  There were screws present in the 
distal femur and proximal tibia.  The joint space was 
relatively well preserved and the screws did not impinge upon 
the joint space.  The surrounding soft tissues were otherwise 
unremarkable.  

The veteran presented for a VA examination in October 1996.  
He stated that since his discharge in March 1992, he had been 
unable to do any strenuous physical activity.  He reported 
that his right knee would swell whenever he was on his feet 
for any extended amount of time or when he attempted to run 
or walk long distances.  Kneeling produced severe right knee 
pain.  Examination of the right knee revealed four puncture 
scars, evidence of the arthroscopic examination, and two 
surgical scars, one and one half inches and two inches, 
respectively, a result of the surgical repair.  The right 
knee joint was stable and the motor strength of the right leg 
at the knee was normal in comparison with the left.  The head 
of one of the screws was easily palpable.  There was normal 
extension to 180 degrees and restricted flexion to 55 degrees 
compared with flexion of the left knee to 90 degrees.  There 
was no muscle atrophy.  X-ray was as reported in August 1995.  
Diagnoses were torn right knee anterior cruciate ligament, 
status post surgical repair, and secondary residual pain and 
swelling of the right knee on exertion.    The examiner found 
that the veteran was fully capable of working in the type of 
job (veterans benefits counselor) he currently had without 
significant problems.

The veteran presented for a VA examination in September 2000.  
He stated that he had intermittent irritation with his right 
knee and was unable to return to running or sports activities 
that he did prior to his injury.  He reported that when he 
tried to be active, he developed a limp.  He also stated that 
he had some numbness on the side of his knee, lateral to his 
surgical incision but denied any instability, catching, 
locking, or recurrent swelling.  He used a brace at times.  
He reported some intermittent weakness in the leg and easy 
fatigability, but denied any incoordination in motion.  Upon 
examination, the examiner noted a well-healed scar on the 
veteran's right knee consistent with his surgery.  Range of 
motion was performed with pain but was full in an arc from 0 
to 140 degrees, with no crepitance.  The medial joint line 
was mildly tender and the lateral joint line was non-tender.  
Both McMurray's sign and Lachman's sign were negative.  There 
was no effusion and the pivot shift was negative.  There was 
mild retropatellar compression tenderness and minimal 
quadriceps atrophy.  There was no antalgia to the veteran's 
gait.  The examiner diagnosed status post anterior cruciate 
ligament reconstruction, due to persistent pain with 
disability.  He further concluded that he would assign the 
veteran an additional ten degree range of motion loss to the 
knee in flexion with regard to the DeLuca (DeLuca v. Brown, 8 
Vet. App. 202 (1995)) issues.  There was also fatigability 
and mildly increased pain with resisted motion.  

VA outpatient treatment records from 1999 to 2001 reflect 
that in April 2001 the veteran complained of right knee pain 
and swelling.  The examiner concluded that he had a slight 
tear of the right medial collateral ligament with some 
bruising in the area.  The examiner ordered a derotation 
frame brace for the right knee.  

In July 2001, the veteran testified at a personal hearing 
that he had taken 14 days of leave during the year 2000 and 
three or four days of leave during the year 2001 because of 
his right knee condition.  He stated that the pain from his 
right knee is such that he had to use a cane to aid his 
mobility.  He reported that the pain would awaken him from 
his sleep one to two times a week.  The veteran stated that 
he relied on his knee brace when he could not put weight upon 
his right knee.  He reported that he could not kneel down on 
the floor because he has a metal screw in his knee that he 
can feel.   

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. 
§§ 4.1, 4.2 (2000), which require the evaluation of the 
complete medical history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, at 126-28.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).


Analysis

The veteran is service-connected at 20 percent for right knee 
anterior cruciate ligament repair pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5257.  Diagnostic Code 5299 is 
used to identify musculoskeletal system disabilities that are 
not specifically listed in the Schedule, but are rated by 
analogy to similar disabilities under the Schedule.  See 38 
C.F.R. §§ 4.20, 4.27 (2000).  Under Diagnostic Code 5257, a 
knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board has reviewed the evidence of record and finds an 
evaluation in excess of 20 percent for right knee anterior 
cruciate ligament repair is not warranted. VA examiners have 
noted that the veteran does not walk with a limp; his gait 
was not antalgic on examination in 2000.  Only in April 2001 
when he was seen in the outpatient clinic with an apparent 
exacerbation of symptoms was limping noted.  The 1995 VA 
examination revealed no evidence of subluxation or lateral 
instability, nonunion or loose motion or malunion.  The 1996 
VA examination revealed that the right knee joint was stable, 
and on examination in 2000 tests for knee stability were 
negative, indicating no significant instability or 
subluxation.  There was an apparent exacerbation of symptoms 
in April 2001 when a slight tear in the right medial 
collateral ligament was suspected but overall the evidence 
shows no more than a minimal instability or subluxation in 
the veteran's knee throughout the appeal period.  

Additionally, although mild edema of the knee was noted on 
examination in 1995, in 1996 swelling was noted only on 
exertion and in 2000 no effusion of the knee was found.  
Slight edema noted on outpatient treatment in April 2001 was 
noted to be gone the following day.  Only minimal muscle 
atrophy has been shown: in 1995 mild atrophy was noted but 
there was no atrophy on examination in 1996.  Minimal atrophy 
was reported in 2000.  Likewise, right leg strength has not 
been compromised.  Overall, rated analogous to Diagnostic 
Code 5257, no more than slight knee impairment manifested by 
subluxation or instability has been demonstrated, warranting 
no more than a 10 percent rating under this Code.  

The Board notes that to the extent that the veteran has 
reported that the knee gives out and catches, there is no 
evidence of more than slight subluxation or instability, or 
of nonunion or loose motion or malunion.  The veteran also 
denied any instability, catching, locking, or recurrent 
swelling on examination in 2000.  He is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  

However, consideration must also be given to any limitation 
of motion affecting the right knee.  See Deluca; VAOPGCPREC 
9-98 (1998); VAOPGCPREC 23-97 (1997).  Under Diagnostic Code 
5260, flexion of the leg limited to 60 degrees warrants a 
zero percent evaluation; flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent rating; and flexion limited to 
15 degrees warrants a 30 percent evaluation.  38 C.F.R. Part 
4, Diagnostic Code 5260.  Under Diagnostic Code 5261, 
extension of the leg limited to five degrees warrants a zero 
percent evaluation; extension limited to 10 degrees warrants 
a 10 percent evaluation; extension limited to 15 degrees 
warrants a 20 percent evaluation; extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation. 38 
C.F.R. Part 4, Diagnostic Code 5261.  

The 1995 examiner found that flexion and extension of the 
knee joint was to 140 degrees and that there was normal range 
of motion of the right knee.  During the VA examination in 
1996, it was reported that the veteran had normal extension 
to 180 degrees and that flexion was restricted to 55 degrees 
compared with flexion of the left knee to 90 degrees.  It is 
apparent that this examiner did not use the standard 
measurement which begins with normal extension at 0 degrees.  
38 C.F.R. § 4.71, Plate II (2000).  However, it appears that 
the reported findings represent a range of 125 degrees of 
knee motion compared to a normal arc of 140 degrees, a slight 
loss of knee flexion.  Significantly, again, in 2000, VA 
examination showed full range of motion from 0 to 140 
degrees, albeit with pain but without crepitance.  Clearly, 
the criteria for any compensable rating under either Code 
5260 or 5261 are not met.

Further consideration, however, shows that the veteran does 
have pain on knee motion and intermittent swelling which 
would affect the function of the knee.  In 2000 the examiner 
stated that he would assign the veteran an additional ten 
degree range of motion loss to the knee in flexion.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Therefore, considering the additional 
functional loss due to limitation of motion caused by pain 
and occasional swelling, a loss entitled to a minimal 
compensable rating of 10 percent, the Board concludes that 
the overall rating of 20 percent based on slight impairment 
associated with instability (10 percent) and on additional 
functional loss of motion due to pain (10 percent) is the 
appropriate rating for the knee disability.  The criteria for 
a higher rating analogous to Code 5257, with the inclusion of 
consideration of limitation of motion and any other 
functional impairment, are not met at any time during the 
relevant rating period.  As such, the Board also finds that 
staged ratings are not warranted in this case.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Evidence of dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint will result in the assignment of a 20 percent 
disability rating.  This is the maximum rating under this 
Code.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Diagnostic 
Code 5256 provides that a 30 percent evaluation will be 
assigned for favorable ankylosis of either knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5256 (2000).  In this case, the 
veteran is already in receipt of a 20 percent evaluation, 
therefore Diagnostic Code 5258 would not assist the veteran 
in obtaining an evaluation in excess of 20 percent.  
Additionally, there is no competent medical evidence of 
ankylosis of the right knee, therefore Diagnostic Code 5256 
is not for application.    

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no evidence of other separate 
manifestations of disability not contemplated in the assigned 
20 percent evaluation. 38 C.F.R. § 4.14 (2000); Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted. That regulation provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.   

The facts of this case do not show that the veteran's right 
knee anterior cruciate ligament repair results in marked 
interference with his employment or that such requires 
frequent periods of hospitalization.  Although the veteran 
reported that he was required to take leave from his work 
during the year 2000 because of his right knee condition, the 
VA outpatient treatment records from 1999 and 2000 do not 
show any significant complaints or any treatment for his 
right knee disorder.  The percentage ratings under the 
Schedule are themselves representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  The Board 
finds that the 20 percent evaluation contemplates the 
veteran's absences from work as a result of his service-
connected right knee and that there is no basis to remand the 
case for referral by the RO to the Director of Compensation 
and Pension Service or the Under Secretary for Benefits for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1).

The Board must address the veteran's scars on his right knee.  
A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, which are tender and painful on 
objective demonstration, or which limit the function of the 
body part that they affect.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, 7805 (2000).  During the September 2000 VA 
examination, the examiner noted a well-healed scar on the 
veteran's right knee.  There is no medical evidence that the 
scar is poorly nourished, ulcerated, painful, tender, or as 
limiting the function of the veteran's right knee.  
Additionally, the veteran has not reported such symptoms 
regarding his scars.  Thus, the Board finds that a separate 
10 percent evaluation for the veteran's scar is not 
warranted.


ORDER

Evaluation in excess of 20 percent for right knee anterior 
cruciate ligament repair is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

